Exhibit 99.1 September 23, 2011 Re: ICON Income Fund Eight B L.P.Liquidating Trust (the “Trust”) Dear Registered Representative, As you are aware from previous correspondence, one of the Trust’s remaining assets is an investment in North Sea (Connecticut) Limited Partnership ("North Sea"), which entitles the Trust to receive proceeds from the litigation with Rowan Companies, Inc. ("Rowan") regarding the Rowan Halifax mobile offshore jack-up drilling rig, which was destroyed in 2005 as a result of Hurricane Rita. On July 22, 2011, an agreement was reached to settle all claims related to the dispute with Rowan regarding, among other things, the value of the rig and the amount of insurance Rowan was required to maintain on the rig.The agreement provides for an approximately $27.5 million payment to North Sea in settlement of all claims of the parties, of which the Trust’s gross portion is approximately $796,000.In addition, the settlement ends the uncertainty of the outcome of the case that was pending before the Supreme Court of Texas and the potential for protracted litigation costs associated with the matter. We are please to inform you that on October 1, 2011, the Trust will distribute an aggregate amount of $505,000 of funds received as a result of the settlement agreement to your clients. The distribution represents approximately $0.68 per beneficial interest.Any future distributions are subject to the final disposition of the Trust’s remaining assets. Your clients will also receive similar notification from us advising them of the information set forth above.Should you have any questions please call our Investor Relations Department at 1-800-343-3736. Sincerely, ICON Capital Corp. 100 Grossman Drive, Suite 301 Braintree, MA 02184www.iconinvestments.com October 1, 2011 Re: ICON Income Fund Eight B L.P.Liquidating Trust (the “Trust”) Dear Investor: As you are aware from previous correspondence, one of the Trust’s remaining assets is an investment in North Sea (Connecticut) Limited Partnership ("North Sea"), which entitles the Trust to receive proceeds from the litigation with Rowan Companies, Inc. ("Rowan") regarding the Rowan Halifax mobile offshore jack-up drilling rig, which was destroyed in 2005 as a result of Hurricane Rita. On July 22, 2011, an agreement was reached to settle all claims related to the dispute with Rowan regarding, among other things, the value of the rig and the amount of insurance Rowan was required to maintain on the rig.The agreement provides for an approximately $27.5 million payment to North Sea in settlement of all claims of the parties, of which the Trust’s gross portion is approximately $796,000.In addition, the settlement ends the uncertainty of the outcome of the case that was pending before the Supreme Court of Texas and the potential for protracted litigation costs associated with the matter. We are please to inform you that on October 1, 2011, the Trust will distribute an aggregate amount of $505,000 of funds received as a result of the settlement agreement. The distribution represents approximately $0.68 per beneficial interest.Any future distributions are subject to the final disposition of the Trust’s remaining assets. Should you have any questions please call our Investor Relations Department at 1-800-343-3736. Sincerely, ICON Capital Corp. 100 Grossman Drive, Suite 301 Braintree, MA 02184www.iconinvestments.com
